DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 6 and 15 are objected to because of the following informalities:  
Claim 6 recites the limitation "the side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the collar plate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It appears applicant may have intended to recite - -the collar mount- - instead of “the collar plate”.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (US Patent 5,161,466) in view of Livingston (US Publication 2015/0360460) and Jackson (US Patent 0,409,684).
With respect to claim 1, Burris teaches a pallet for printing on an article of clothing, comprising: 
a mount plate (14) including a first end (refer to marked-up Figure 1 in the detailed action) and a second end (refer to marked-up Figure 1 in the detailed action), 
a top plate (12)  including a first end (refer to marked-up Figure 1 in the detailed action) and a second end (refer to marked-up Figure 1 in the detailed action), the second end of the top plate (12) located at the second end of the mount plate (refer to marked-up Figure 1 in the detailed action) and the top plate (12) being fixed in place relative to the mount plate (14, fixed in Figure 4 during printing and fixed in an open position during mounting of the T-shirt in Figure 5), 
a gap (area between 12 and 14 as shown in Figure 5) between the top plate (12) and the mount plate (14), and 

[AltContent: textbox (2nd End of Top Plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st End of Mount Plate )][AltContent: arrow][AltContent: textbox (1st End of Top Plate)][AltContent: textbox (2nd End of Mount Plate)]
    PNG
    media_image1.png
    371
    380
    media_image1.png
    Greyscale


wherein the first end of the mount plate (14) extends beyond the first end of the top plate (12, Figure 1).
Burris does not explicitly disclose a collar plate located on the first end of the mount plate, to define a space between the top plate and the collar plate, and wherein the collar plate is adjustable in a forward direction toward the top plate and a backward direction away from the top plate.
	Livingston (‘460) teaches a collar plate (122) located on the first end of a mount plate (120, refer to marked-up 5C in the detailed action and additionally note that marked-up Figure 5C illustrates collar plate 22, however collar plate 122 is positioned and functions in the same manner as collar plate 22). Note it is examiner’s position to provide a collar plate as taught by Livingston to a first end of a mount plate as taught by Burris therefore the limitation of “a collar plate located on a first end of a mount plate” 
[AltContent: textbox (2nd Leg of Collar Plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Leg of collar plate)][AltContent: arrow][AltContent: textbox (1st End of Mount Plate)]
    PNG
    media_image2.png
    356
    297
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill the art before the present invention was made to modify the mount plate taught by Burris to have a collar plate as taught by Livingston for the purpose of providing a stable support surface for a tag/label during printing. 
	Burris does not explicitly disclose the collar plate is adjustable in a forward direction toward the top plate and a backward direction away from the top plate.  Jackson provides a collar plate (C) is adjustable in a forward direction toward the top plate and a backward direction away from the top plate (Lines 31-38).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify Burris to provide an adjustable collar plate as taught by Jackson since such a modification can enable adjustment of the collar plate to ensure it can be fixed in any desired position.  

With respect to claim 5, Burris teaches an upper surface of the top plate and an upper surface of the collar plate are generally coplanar (Figures 1 and 4-6).
With respect to claim 6, Livingston teaches the collar plate (122) has a general C-shape when viewed from the side (Column 3, Lines 9-12; note u-shaped can be considered c-shaped and additionally Column 3, Lines 9-12 discloses any shape is suitable), the general C-shape at least partially defined by a first leg and a second leg  (refer to marked-up Figure 5C in the detailed action and note collar plate 122 is positioned and functions in the same manner as collar plate 22).
With respect to claim 7, Livingston teaches the first leg of the collar plate extends beyond the first end of the mount plate (refer to marked-up Figure 5C in the detailed action).
With respect to claim 8, Livingston teaches the second leg of the collar plate extends toward the top plate (refer to marked-up Figure 5C in the detailed action).
With respect to claims 10-12, Burris, as modified, teaches the claimed invention with the exception of the gap has a fixed distance of about 0.125 to 0.50 inches, the mount plate has a length of about 20 to 25 inches and a width of about 5 to 10 inches and the top plate has a length of about 15 to 20 inches and a width of about 10 to 20 inches.
	However, it has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in
In re Aller, 105USPQ 233. One skilled in the art before the effective filing date
would have recognized providing gap having a fixed distance of about 0.125 to 0.50 inches, the mount plate having a length of about 20 to 25 inches and a width of about 5 to 10 inches and the top plate having a length of about 15 to 20 inches and a width of about 10 to 20 inches is well known for ensuring the medium can be stably fixed for printing the medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Burris to provide gap having a fixed distance of about 0.125 to 0.50 inches, a mount plate having a length of about 20 to 25 inches and a width of about 5 to 10 inches and a top plate having a length of about 15 to 20 inches and a width of about 10 to 20 inches since such a modification would result in ensuring the medium can be stably fixed for printing the medium in a clear and concise manner.
With respect to claim 13, Burris teaches the top plate (12) is made from aluminum (Column 3, Lines 1-4), however does not teach the mount plate and the collar plate are made of aluminum.
However, it has been held to be within the general skill of a worker in the art to
select a known material and shape on the basis of suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in
the art would recognize that providing an aluminum mount plate and collar plate will provide a more sturdier surface.
Therefore, it would have been obvious before the effective filing date of the

With respect to claim 14, Burris teaches the article of clothing is a t-shirt (Figure 6).

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burris (US Patent 5,161,466) in view of Livingston (US Publication 2015/0360460) and Jackson (US Patent 0,409,684) as applied to the claims above, and further in view of Szarka (US Patent 4,909,146).
	With respect to claim 2, Burris, as modified, teaches the claimed invention with the exception of the top plate is wider than the mount plate.  
	Szarka teaches a top plate (50) is wider than the mount plate (10, Figure 1).
It would have been obvious to one of ordinary skill the art before the present invention was made to further modify the top plate taught by Burris, as modified, to provide a wider top plate than a mount plate as taught by Szarka for the purpose of ensuring the medium is tightly secured on the plate to ensure the image is printed clearly and concisely on the surface.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Burris (US Patent 5,161,466) in view of Livingston (US Publication 2015/0360460 hereinafter ‘460) and Jackson (US Patent 0,409,684) as applied to the claims above, and further in view of Livingston (US Patent 9,849,665 hereinafter ‘665).

Livingston (‘665) teaches a stiffener plate (38) located between the second end of the mount plate and the second end of the top plate, the stiffener plate defining the gap between the top plate and the mount plate (Column 3, Lines 38-42).
It would have been obvious to one of ordinary skill the art before the present invention was made to further modify the invention taught by Burris, as modified, to provide a stiffener plate as taught by Livingston (‘665) for the purpose of enabling mounting with better fixed spacing for a garment between the top and mount plates.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burris (US Patent 5,161,466) in view of Livingston (US Publication 2015/0360460 hereinafter ‘460) and Jackson (US Patent 0,409,684) as applied to the claims above, and further in view of Guenther (US Patent 6,067,737).
With respect to claim 9, Burris, as modified, teaches the claimed invention including providing a plurality of through holes (127, Figure 2A) for attaching the collar plate (122) to the mount plate (Figure 2B) as taught by Livingston.  However, Burris, as modified, does not explicitly disclose the mount plate further comprises a plurality of through holes for attaching the top plate to the mount plate.
Guenther teaches a plurality of through holes for attaching the top plate to the mount plate (refer to marked-up Figure 1 in the detailed action).


[AltContent: textbox (Plurality of holes)][AltContent: textbox (Top Plate)][AltContent: arrow][AltContent: textbox (Mount Plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    609
    621
    media_image3.png
    Greyscale

	
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Burris (US Patent 5,161,466) in view of Livingston (US Patent 9,849,665 hereinafter .
With respect to claim 15, Burris teaches a pallet for printing on an article of clothing, comprising: 
a mount plate (14) including a first end (refer to marked-up Figure 1 in the detailed action) and a second end (refer to marked-up Figure 1 in the detailed action), 
a top plate (12)  including a first end (refer to marked-up Figure 1 in the detailed action) and a second end (refer to marked-up Figure 1 in the detailed action), , 
a gap (area between 12 and 14 as shown in Figure 5) between the top plate (12) and the mount plate (14), and 
wherein the first end of the mount plate (14) extends beyond the first end of the top plate (12, Figure 1).
Burris does not explicitly disclose a stiffener plate attached on the second of the mount plate, wherein the second end of the top plate is attached on top of the stiffener plate, the gap having a fixed distance defined by the stiffener plate, a collar mount attached on the first end of the mount plate, to define a space between the top plate and the collar plate, and wherein the collar mount is adjustable in a forward direction toward the top plate and a backward direction away from the top plate.
Livingston (‘665) teaches a stiffener plate (38) attached on the second end of the mount plate, wherein the second end of the top plate, is attached on top of the stiffener plate (38),  the gap having a fixed distance defined by the stiffener plate (Column 3, Lines 38-42).

	However, Livingston (‘665) does not teach a collar mount attached on the first end of the mount plate, defining a space between the top plate and the collar plate and wherein the collar mount is adjustable in a forward direction toward the top plate and a backward direction away from the top plate.
Livingston (‘460) teaches a collar mount (122) attached on the first end of a mount plate (120, refer to marked-up 5C in the detailed action and additionally note that marked-up Figure 5C illustrates collar plate 22, however collar plate 122 is positioned and functions in the same manner as collar plate 22). Note it is examiner’s position to provide a collar mount as taught by Livingston (‘460) to a first end of a mount plate as taught by Burris therefore the limitation of “a collar plate located on a first end of a mount plate” would be satisfied.  Additionally, the first end of the mount plate extending beyond the top plate of Burris in combination with the position of collar mount of Livingston would the limitation “to define a space between the top plate and the collar plate”.
It would have been obvious to one of ordinary skill the art before the present invention was made to modify the mount plate taught by Burris to have a collar plate as taught by Livingston for the purpose of providing a stable support surface for a tag/label during printing. 

It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify Burris to provide an adjustable collar plate as taught by Jackson since such a modification can enable adjustment of the collar plate to ensure it can be fixed in any desired position.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Withers (US Patent 5,107,758), Richardson (US Patent 5,327,827) and Billington (US Patent 6,202,552) teach pallet printing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853